Citation Nr: 0500136	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  02-11 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 1, 1999, for 
the award of entitlement to dependency and indemnity 
compensation benefits.


REPRESENTATION

Appellant represented by:	Irving Solotoff, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.  He was a prisoner of war of the German 
government.  He died in March 1979.  The appellant is his 
surviving spouse.

This matter first came before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision rendered by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein entitlement to 
dependency and indemnity compensation (DIC) benefits was 
granted, effective as of June 1, 1999.  The appellant 
thereafter indicated disagreement with that effective date 
and, following issuance of a statement of the case, perfected 
her appeal with the filing of a substantive appeal in July 
2002.

In a May 2003 decision, the Board denied the appellant's 
claim.  She thereafter appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
means of an Order promulgated in August 2004, vacated the 
Board's May 2003 decision and remanded the case to the Board 
for further action pursuant to that Order, and to the briefs 
of the appellant and VA that were incorporated by reference 
therein.

A personal hearing was held before the Board sitting at the 
RO, in November 2002.  A transcript of that hearing is 
associated with the veteran's claims file.

At that November 2002 Board hearing, the appellant's 
representative raised the issue of clear and unmistakable 
error in a March 1982 rating action.  The appellant and her 
representative contend, in essence, that the RO failed to 
consider Pub. L. No. 97-37 (effective October 1, 1981) in the 
March 1982 rating action and that the appellant would have 
been entitled to DIC benefits thereunder.  This matter has 
not been considered by the RO and accordingly is not before 
the Board for appellate consideration.  This matter is 
referred to the RO for appropriate action, as explained 
below.

In addition, the appellant, in her brief before the Court, 
raised the issue of entitlement to accrued benefits, 
purportedly based on the veteran's service-connected 
disabilities at the time of his death in March 1979.  This 
matter has not been developed for appellate consideration and 
is referred to the RO for action as warranted.

The appellant's claim of entitlement to an effective date 
prior to June 1, 1999, for the award of DIC benefits is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required of her.


REMAND

In its August 2004 Order, the Court noted that VA had not 
complied with the notice provisions required by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. 
(VCAA), and 38 C.F.R. § 3.159, and in particular as to VA's 
obligations as defined by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA established an 
enhanced duty to notify the claimant as to the information 
and evidence necessary for claim substantiation, a duty the 
Court said VA had not met.  This matter must be addressed by 
means of a Board remand prior to any further appellate review 
of this case by the Board.  See DAV v. Principi, 327 F.3d 
1339 (Fed. Cir. 2003).

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA is to advise the appellant, by 
means of a letter, as to her and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify her;

	b) VA's duty to assist her, to 
include what VA will accomplish and what 
she must do to assist in the development 
of her claim;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if she has 
any questions.

2.  Following completion of any 
development arising from the above 
actions, VBA should review the 
appellant's claim and determine whether 
an earlier effective date for DIC 
benefits can now be granted.  Given that 
the allowance of a claim of clear and 
unmistakable error in a prior final 
decision can result in an earlier 
effective date for an award of benefits, 
the RO should also consider on remand 
whether there was clear and unmistakable 
error in the RO's March 1982 rating 
action if the RO has not already done so 
pursuant to the Board's referral of that 
issue to the RO in the Introduction to 
its May 2003 decision.  If that claim is 
denied, the appellant and her 
representative should be so notified, and 
furnished with information as to 
appellate rights and procedures, along 
with her and VA's duties under the VCAA.

If the decision as to entitlement to an 
earlier effective date for the award of 
DIC benefits remains adverse to the 
appellant, she and her representative 
should be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

The appellant need take no action unless she is so informed.  
The purpose of this REMAND is to address due process matters.  
No inference as to the final disposition of the appellant's 
claim should be made.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




